Title: From George Washington to Major General Philip Schuyler, 13 June 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York June 13th 1776

I last night received by Mr Bennet Your Favor of the 8th Inst., addressed to General Putnam or the Officer Commanding here, Covering one for Congress with a Copy of Colo. Kirkland’s Letter to You; both of which I shall immediately forward to Philadelphia.
In Consequence of Your former Letters, the Commissary has been directed to continue Supplies of Provisions, I shall repeat

the Direction & doubt not of his Exertions in this Instance. If Its Arrival at Albany ceased for a Time, It might be owing to the Accounts received, that a Good Deal particularly Flour might be had in Canada. I will speak to him about the Expenditure of Pork here & request that No more be used than he may find necessary, that there may be a larger Quantity for the Canada Department. I will also speak to the Qut. Master General to provide & forward all the Clothing he Can get as soon as possible. As to Intrenching Tools, they are extremly scarce & what we have, far too few of, for the Works carrying & proper to be Carryed on for the Defence of this Place. However I will try to furnish You with a few more & wish Your Endeavours to purchase what You can from the Country People. Many of them perhaps will part with a spade or Pick ax & some with both—And tho many may not be Collected in that Way, what are, will be of Great Service.
If the Accounts of Colo. Bedel & Majr Butterfields Conduct be true, they have certainly acted a Part deserving the most Exemplary Notice. I hope You will take proper Measures & have Good Courts appointed to bring them & Every Other Officer, that has been or shall be Guilty of Mal conduct to Trial, that they may be punished according to their Offences. Our Misfortunes at the Cedars were occasioned, as It is said, Entirely by their base & Cowardly Behaviour, & Cannot be asscribed to any other Cause.
In my Letter of the 7th which will have reached You ’ere this I inclosed a Resolve of Congress for engaging the Indians, not more than two Thousand in our Service, This will indicate to You their Opinion, & knowing their Sentiments fully upon this Head, I cannot but advise that You forthwith hold a Conference with the six Nations & any Others, You with Your Brother Commissioners may think necessary, & form with them an Alliance on such Terms & Conditions as shall seem most likely to secure their Interest & Friendship, without waiting the further Direction of Congress. The Situation of our Affairs will not suffer the Delay, & I am persuaded Your Conduct & the speech You intend to deliver the Sachems, will meet their Approbation & Thanks. I think that Part of It which mentions the Time & Place of our taking Post, might be omitted, but this I leave to You. I shall inform Congress of what I have wrote You on this

Subject, & of the Verbal Intelligence You sent me by Bennet from Albany where You overtook him, respecting the Indians coming down the River under Sir John Johnson, & of Your preparing to resist them.
I sincerely Wish You Success, & that their first Incursion & Attempts against us, may be Attended with their entire Defeat. It will be necessary to employ Colo: Dayton & his Regiment in this Service, & in Securing a Post where Fort Stanwix stood formerly—which I esteem of much Importance; But I submit It to You, who are much better acquainted with that Country than I am, whether previous to that, It will not be necessary & Essential that a Post be established lower down some where about the Falls below the German Flatts, to secure our Communication with that Garrison: Should not that be done, will It not be in the Power of the Savages to come between that & our Frontiers & Intercept all Supplies of Men & Provisions going thither.
I observe You esteem the Ground opposite to Ticonderoga, to be more Advantageous for a Post against the Enemy—Messrs Chase & Carroll had told me the same; I should think therefore that the Place most Capable of Defence & having the greatest Advantages should be improved, & necessary Works thrown up with the utmost Dispatch—But will not both be best, Cannot Ticonderoga be kept & this Improved & Maintained at the same Time, I must submit this to You, & refer You to my Letter of the 9th upon the Subject of fortifying all the Posts, & about Engineers.
If You know of any Person or Persons who can be of service in that Way, do Employ them. I do not know of any Myself, or have I one that I can possibly spare.
I have been applied to by Col. Nicholson who says he was appointed by Congress to the Command of a Regiment which was to be raised out of two Battallions of York Troops that were in Canada last Year, for Instructions for that purpose, As this concerns the Department more Immediately under Your Direction, & with which You must be much better acquainted than I am, I did not think It right to give him any Direction about It, But if the Fact is so, Desire that You will give him such orders that the Views of Congress may be carried into Execution as You Judge Necessary.
In like manner I have had several Applications from Officers

coming from the Canada Department for Pay, that became due there, which I did not conceive Myself at Liberty to comply with, being ignorant of their Appointments or Service & as they will perhaps apply to You for Certificates to lay before me, I wish You to be explicit as to the Time of their being in Office & from which the Pay is due. I am Dr Sir Your Most Obedt Servt

Go: Washington

